Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered December 29, 1986, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to *758suppress statements made by him to law enforcement authorities.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. The facts have been considered and determined to have been established.
Initially, we reject the defendant’s contention that his inculpatory statement to the police was the product of custodial interrogation, and that he was incapable of effectively waiving his Miranda rights because of his allegedly subnormal intelligence. The hearing court’s determination to the contrary is supported by the record and should not be disturbed (see, People v Williams, 62 NY2d 285; People v Hayes, 127 AD2d 607; People v Armstead, 98 AD2d 726).
However, reversal is required by the trial court’s submission, over the defendant’s objection, of a verdict sheet which included allegations mirroring the language of the indictment with respect to each crime charged (see, CPL 310.20 [2]; People v Nimmons, 72 NY2d 830; People v Pugh, 150 AD2d 734; People v McKenzie, 148 AD2d 472; cf., People v Moore, 71 NY2d 684).
Upon retrial, separate trials should be granted to the defendant and the codefendant to avoid a violation of the holding of Cruz v New York (481 US 186).
In light of our determination we do not reach the defendant’s remaining contentions. Hooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.